Order, so far as appealed from, adhering, on reargument, to the original decision in the order entered March 10, 1936, granting in part defendant’s motion to vacate the notice of examination before trial and subpoena duces tecum, unanimously reversed and the said motion denied, except to the extent of excising from the matters embraced in the notice of examination: “ all memoranda, prospectuses, correspondence, books, accounts and other records relating to the above transactions, and all other particulars with regard thereto.” A limited examination of the books and records specified, however, may be had under the provisions of the notice calling for their production under the rule of Zeltner v. Fidelity & Deposit Co. of Maryland (220 App. Div. 21). The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Martin, P. J., McAvoy, O’Malley, Townley and Glennon, JJ.